MEMORANDUM **
Katherine B. appeals her adjudication as a juvenile delinquent and the subsequent sentence imposed of 12 months in detention followed by a term of juvenile supervision until her 21st birthday. We have jurisdiction pursuant to 18 U.S.C. § 3742(a)(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Katherine B.’s counsel has submitted a brief stating that he has found no meritorious issues for review, together with a motion to withdraw as counsel of record. Appellant did not file a supplemental pro se brief, and the government did not file a brief.
Our consideration of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s adjudication of juvenile delinquency is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.